

Exhibit 10.2


December 3, 2018




Hamilton E. James
Chairman of the Board
Costco Wholesale Corp.




RE: Executive Employment Agreement


Dear Tony:


As provided for under section 7(b) of the Executive Employment Agreement,
effective January 1, 2017, between Costco Wholesale Corp. and me, this letter
will confirm an extension of the term through and including December 31, 2019.
Section 1(a) is amended to change the Annual Base Salary to $1,000,000. Please
countersign below to indicate acceptance on behalf of the Company.


Very truly yours,


 
 
/s/ W. CRAIG JELINEK
W. Craig Jelinek
President and CEO
 



 
 
 
Costco Wholesale Corp.
/s/ HAMILTON JAMES
Hamilton E. James
Chairman of the Board
 



cc: John Stanton




